12/21/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 July 15, 2020 Session

        TIFFANY MICHELLE TAYLOR v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Putnam County
                    No. 1997-CR-321 Gary McKenzie, Judge
                    ___________________________________

                           No. M2019-01312-CCA-R3-PC
                       ___________________________________


Petitioner, Tiffany Michelle Taylor, was convicted by a Putnam County jury of first
degree premeditated murder and sentenced to life in the Tennessee Department of
Correction. More than a year after this court affirmed her conviction, Petitioner filed a
petition for post-conviction relief alleging that her juvenile life sentence violated the
Eighth Amendment as interpreted in Miller v. Alabama, 567 U.S. 460 (2012) and
Montgomery v. Louisiana, 136 S. Ct. 718 (2016). The post-conviction court subsequently
denied the petition on its merits. Following our review of the record and relevant law, we
conclude that the post-conviction court should have dismissed the petition because it was
not timely filed. The judgment dismissing the petition is affirmed.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and TIMOTHY L. EASTER, JJ., joined.

Craig P. Fickling, District Public Defender; and Benjamin D. Marsee, Assistant Public
Defender, Cookeville, Tennessee, for the appellant, Tiffany Michelle Taylor.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Bryant C. Dunaway, District Attorney General; and Beth Willis,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION
Background


         Petitioner was convicted by a Putnam County Criminal Court Jury of the first
degree murder of her mother, Theresa Parramoure, and received a life sentence by
operation of law because the State did not seek a sentence of life without the possibility
of parole. Petitioner was sixteen years old at the time of the offense and was initially
charged in juvenile court. The State petitioned the juvenile court to transfer Petitioner to
criminal court in order for her to be tried as an adult. The juvenile court granted the
State’s petition. A panel of this court affirmed the conviction. State v. Tiffany Michelle
Taylor, No. M1999-02358-CCA-R3-CD, 2002 WL 799695 (Tenn. Crim. App. Apr. 29,
2002).


         In her direct appeal, Petitioner argued that the juvenile transfer statute, Tenn.Code
Ann. § 37–1–134, was unconstitutional because it violated equal protection and the
separation of powers doctrine; that her conviction violated the protection against double
jeopardy; that the trial court erred by refusing to give a sleep defense instruction; and that
the trial court improperly admitted inflammatory photographs into evidence. Tiffany
Michelle Taylor, 2002 WL 799695, at *1. This court affirmed Petitioner’s conviction on
April 29, 2002, and our supreme court denied Petitioner’s application for permission to
appeal on November 4, 2002. More than thirteen years later, on May 5, 2016, Petitioner
filed a petition for post-conviction relief arguing that her juvenile life sentence violated
the Eighth Amendment as interpreted in Miller v. Alabama, 567 U.S. 460 (2012) and
Montgomery v. Louisiana, 136 S. Ct. 718 (2016).


         Counsel was appointed, and an amended petition was filed. The trial court entered
an “agreed order of stipulation” by the parties. Petitioner and the State had stipulated to
the truth of the factual allegations made in Petitioner’s amended petition, including that
Petitioner’s “original petition was timely filed, pursuant to Tenn. Code Ann. § 40-30-
102(b)(1), in that it was filed within one year of Montgomery’s establishment of a new

                                             -2-
constitutional right.” The State filed a response to Petitioner’s amended post-conviction
petition asserting that Miller and Montgomery did not entitle Petitioner to relief because
her sentence of life imprisonment was distinguishable from a sentence of life without the
possibility of parole.


       An evidentiary hearing was held during which Petitioner offered no testimony but
presented a mortality table and one scholarly article for the post-conviction court’s
consideration. Thereafter, Petitioner late-filed the affidavit, report, and resume of Dr.
Michael Freeman, an epidemiologist, as an exhibit. Petitioner also filed a post-hearing
supporting memorandum. In an amended answer filed after the post-conviction hearing,
the State argued that the post-conviction petition was not timely filed because it was not
filed within one year of Miller, which created a new substantive rule of law. Rather, the
petition was filed within one year of Montgomery whose limited holding stated that
Miller was to be applied retroactively to juvenile offenders, and Montgomery did not
create a new substantive rule of law. The post-conviction court did not address the
timeliness of the post-conviction petition but denied the petition “as the narrow holding
in Miller is applicable to life without parole sentences and not the life sentence that
Petitioner is currently serving.”


Analysis


       On appeal, Petitioner asserts that “Tennessee’s life sentencing scheme as applied
to [Petitioner] is unconstitutional” in light of the United State’s Supreme Court’s holding
in Miller.


       Initially, the State argues that Petitioner’s petition for post-conviction relief was
not timely filed because it was not filed within one year of the Supreme Court’s holding
in Miller. In her reply brief, Petitioner asserts that due process requires tolling of the
statute of limitations in this case. “Relief under [the Post-Conviction Procedure Act] shall

                                           -3-
be granted when the conviction or sentence is void or voidable because of the abridgment
of any right guaranteed by the Constitution of Tennessee or the Constitution of the United
States.” Tenn. Code Ann. § 40-30-103. Tennessee Code Annotated section 40-30-102(a)
provides in pertinent part that a person in custody under a sentence of a court of this state
must petition for post-conviction relief under this part within one (1) year of the date of
the final action of the highest state appellate court to which an appeal is taken or, if no
appeal is taken, within one (1) year of the date on which the judgment became final, or
consideration of the petition shall be barred.



       Tennessee Code Annotated section 40-30-102(b) (2019) provides that


        [n]o court shall have jurisdiction to consider a petition filed after the
        expiration of the limitations period unless:


           (1) [t]he claim in the petition is based upon a final ruling of an
               appellate court establishing a constitutional right that was not
               recognized as existing at the time of trial, if retrospective
               application of that right is required. The petition must be filed
               within one (1) year of the ruling of the highest state appellate
               court or the United States supreme court establishing a
               constitutional right that was not recognized as existing at the
               time of trial;


           (2) [t]he claim in the petition is based upon new scientific evidence
               establishing that the petitioner is actually innocent of the
               offense or offenses for which the petitioner was convicted; or




                                            -4-
           (3) [t]he claim asserted in the petition seeks relief from a sentence
               that was enhanced because of a previous conviction and the
               conviction in the case in which the claim is asserted was not a
               guilty plea with an agreed sentence, and the previous
               conviction has subsequently been held to be invalid, in which
               case the petition must be filed within one (1) year of the
               finality of the ruling holding the previous conviction to be
               invalid.


Tenn. Code Ann. §§ 40-30-102(b)(1)-(3) (2019). This court has previously concluded
that “[g]iven the post-conviction statute’s language conferring jurisdictional import to the
timely filing of a petition, it is essential that the question of timeliness can be resolved
before any adjudication on the merits of the petitioner’s claims may properly occur.”
Antonio L. Saulsberry v. State, No. W2002-02538-CCA-R3-PC, 2004 WL 239767, at *1
(Tenn. Crim. App. Feb. 9, 2004).


       If a petitioner fails to file a timely petition, the post-conviction court does not have
jurisdiction, unless due process requires tolling of the statute of limitations. See Tenn.
Code Ann. § 40-30-102(a) (2019); Whitehead v. State, 402 S.W.3d 615, 622-31 (Tenn.
2013). “Issues regarding whether due process requires tolling of the post-conviction
statute of limitations are mixed questions of law and fact and are, therefore, subject to de
novo review.” Id at 621. In Tennessee, courts “have previously recognized that in certain
circumstances, strict application of the statute of limitations would deny a defendant a
reasonable opportunity to bring a post-conviction claim and thus, would violate due
process.” Williams v. State, 44 S.W.3d 464, 468 (Tenn. 2001). “A petitioner is entitled to
due process tolling upon a showing (1) that he or she has been pursuing his or her rights
diligently, and (2) that some extraordinary circumstance stood in his or her way and
prevented timely filing.” Whitehead, 402 S.W.3d at 631 (citing Holland v. Florida, 560
U.S. 631, 648 (2012)). Our supreme court emphasized that due process tolling “must be

                                             -5-
reserved for those rare instances where—due to circumstances external to the party's own
conduct - it would be unconscionable to enforce the limitation period against the party
and gross injustice would result.” Id. at 631–32 (quoting Harris v. Hutchinson, 209 F.3d
325, 330 (4th Cir.2000)); Bush v. State, 428 S.W.3d 1, 22 (Tenn. 2014).


       Our supreme court has said that the “due diligence” requirement of the analysis
adopted in Whitehead


        does not require a prisoner to undertake repeated exercises in futility or
        to exhaust every imaginable option, but rather to make reasonable efforts
        ….Moreover, the due diligence inquiry is an individualized one that
        must take into account the conditions of confinement and the reality of
        the prison system.


Whitehead, 402, S.W.3d at 631. (quoting Downs v. McNeil, 520 F.3d 1311, 1323 (11th
Cir. 2008)(internal quotation marks omitted); Bush, 428 S.W.3d at 23. On appeal,
Petitioner claims that she is entitled to due process tolling because prior to the filing of
her post-conviction petition, the question of whether Miller should be applied
retrospectively was unsettled until after the Supreme Court’s decision in Montgomery.


       In Miller, the Supreme Court held in June 2012 that a mandatory sentence of life
without the possibility of parole for a juvenile offender violates the Eighth Amendment
of the United States Constitution. 567 U.S. at 479. The Court in Miller did not hold that a
juvenile could never be sentenced to life without the possibility a parole. See Charles
Everett Lowe-Kelley v. State, No. M2015-00138-CCA-R3-PC, 2016 WL 742180, at *8
(Tenn. Crim. App., Feb. 24, 2016). The Court required “a certain process – considering
an offender’s youth and attendant characteristics – before imposing a particular penalty.”
Miller, 567 U.S. at 483; Cedrick Dickerson v. State, No. W2013-01766-CCA-R3-PC,
2014 WL 3744454, at *5 (Tenn. Crim. App., July 28, 2014)(the defendant’s sentence of

                                           -6-
life without parole did not run afoul of Miller when the record demonstrated that the trial
court “provided the exact consideration that the Supreme Court called for in Miller”).


       Later in January 2016, the Supreme Court in Montgomery considered “whether
Miller’s prohibition on mandatory life without parole for juvenile offenders did announce
a new substantive rule that, under the Constitution, must be retroactive.” 136 S. Ct. at
732. In concluding that Miller announced a new substantive rule of law that must be
applied retroactively, the Court discussed its holding in Miller:


        Miller, it is true, did not bar a punishment for all juvenile offenders ....
        Miller did bar life without parole, however, for all but the rarest of
        juvenile offenders, those whose crimes reflect permanent incorrigibility
        .... Before Miller, every juvenile convicted of a homicide offense could
        be sentenced to life without parole. After Miller, it will be the rare
        juvenile offender who can receive that same sentence .... Miller drew a
        line between children whose crimes reflect transient immaturity and
        those rare children whose crimes reflect irreparable corruption. The fact
        that life without parole could be a proportionate sentence for the latter
        kind of juvenile offender does not mean that all other children
        imprisoned under a disproportionate sentence have not suffered the
        deprivation of a substantive right.
Id. at 734.


       “The statute of limitations begins to run when the new substantive rule is
announced, not when a subsequent decision makes that decision retroactive.” James
Ellison Rouse v. State, No. M2018-00926-CCA-R3-PC, 2019 WL 3814624, at *5 (Tenn.
Crim. App. August 14, 2019)(citing Dodd v. United States, 545 U.S. 353, 356-60 (2005)).
In this case, the statute of limitations began to run on June 25, 2012, when the United

                                              -7-
States Supreme Court decided Miller, and expired one year later on June 25, 2013.
Petitioner did not file her petition for post-conviction relief until nearly four years later on
May 5, 2016. Therefore, it was untimely. See Ellison Rouse v. State, 2019 WL at *5.


       Petitioner’s case does not fall within the three exceptions set forth in Tenn. Code
Ann. § 40-30-102(b) allowing for the filing of a petition for post-conviction relief outside
the one-year statute of limitations. Therefore, the post-conviction court did not have
jurisdiction to consider the petition unless Petitioner could establish that she was entitled
to due process tolling of the statute of limitations. Seals v. State, 23 S.W.3d 272, 279
(Tenn. 2000). We find that Petitioner’s assertion is not an instance where due process
could toll the statute of limitations. Although Petitioner alleges that she has been pursuing
her rights diligently, she has not shown that she pursued those rights after the Supreme
Court’s holding in Miller and prior to the holding on Montgomery. She also has not
shown that some extraordinary circumstance stood in her way and prevented timely
filing. Whitehead, 402 S.W.3d at 631; Bush, 428 S.W.3d at 23.


       In any event, Petitioner’s sentence in this case does not contravene Miller because
she did not receive a mandatory sentence of life in prison without the possibility of
parole. She received a life sentence. As pointed out by the State, this court has repeatedly
rejected the claim that a juvenile’s mandatory life sentence, which requires service of at
least fifty-one years before release, constitutes an effective mandatory sentence of life
without parole in violation of Miller. See State v. Antonious Johnson and Rodney
Williams, No. W2018-01125-CCA-R3-CD, 2019 WL 4008113, at *15 (Tenn. Crim. App.
Aug. 23, 2019); State v. Walter Collins, No. W2016-01819-CCA-R3-CD, 2018 WL
1876333, at *19-21 (Tenn. Crim. App. Apr. 18, 2018); Martez D. Matthews v. State, No.
M2015-02422-CCA-R3-PC, 2016 WL 7395674, at *4 (Tenn. Crim. App. Dec. 21,
2016)(Tenn. Apr. 13, 2017); Charles Everett Lowe-Kelley, 2016 WL 742180, at *8; Billy
L. Grooms v. State, No. E2014-01228-CCA-R3-HC, 2015 WL 1396474, at *4 (Tenn.
Crim. App. Mar. 25, 2015); State v. Kayln Marie Polochak, No. M2013-02712-CCA-R3-

                                             -8-
CD, 2015 WL 226566, at *34 (Tenn. Crim. App. Jan. 16, 2015); Cyntoia Denise Brown
v. State, No. M2013-00825-CCA-R3-PC, 2014 WL 5780718, at *21 (Tenn. Crim. App.
Nov. 6, 2014); Floyd Lee Perry, Jr. v. State, No. W2013-00901-CCA-R3-PC, 2014 WL
1377579, at *5 (Tenn. Crim. App. Apr. 7, 2014); Jeffrey T. Siler, Jr. v. State, No. E2019-
00018-CCA-R3-PC, 2020 WL 1466308, at *6 (Tenn. Crim. App. Mar. 24, 2020). Thus,
when it is clear that a petitioner’s substantive claim has no merit, there cannot be a due
process violation that would toll the running of the statute of limitations.


       We conclude that Petitioner’s petition for post-conviction relief should have been
dismissed because it was filed after the statute of limitations had expired. The post-
conviction court erred by allowing an evidentiary hearing. However, the post-conviction
court’s dismissal of the post-conviction petition was not error.


                                      CONCLUSION


       Based on the foregoing authorities and reasoning, we conclude that the petition
was barred by the one-year statute of limitations for filing a petition for post-conviction
relief. Accordingly, the post-conviction court’s dismissal of the petition is affirmed.




                                    ____________________________________________
                                    THOMAS T. WOODALL, JUDGE




                                            -9-